DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “its” unclear what applicant means by this?
Claim 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: applicasnt has claims the limitation so broadly that an entire subclass can teach the limitation of claims 1 and 7 (see all references provided in 892 and/or IDS forms and/or patents issued to assignee). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al (e.g. 5947533).
Fisher discloses a structure for mounting a gasket on a block (e.g. intended use), comprising: a block including a fluid channel (e.g. channel receiving 34), a gasket surrounding an opening of the fluid channel and including an annular wall made of resin (e.g. see description of 38, entire reference) radially outside the opening of the fluid channel and wherein the annular wall is press-fitted (intended use or method limitation given little patentable weight in an apparatus claims, see MPEP 2113-2114) in the block and is elastically deformable in a radial direction of the gasket.
Regarding claim 2: The annular wall is 0.165 mm to 5.4 mm in thickness (e.g. 0.01 inches).
Regarding claim 3: The annular wall is 1.5 mm to 15 mm in axial length (e.g. either the entire length 0.245” or one half of 0.245”).
Regarding claim 4: The annular wall has an outer diameter of 5 mm to 60 mm, and
an outer diameter defined by alphabet a of the annular wall and a radial thickness defined by alphabet b thereof fall within a range defined by the following equations (1) and (2):
(1) b =0.065a+15, (2) b = 0.033 a (e.g. that is the case see diameter of 1.65 inches and thickness of 0.1 inches).
Regarding claim 5: Wherein the annular wall is 1.5 mm to 15 mm in axial length (e.g. 0.245 inches or half of 0.245 inches), and an axial length c of the annular wall and the thickness b thereof fall within a range defined by the following equations (3) and (4): (3) b = 0.379 c — 0.285, (4) b=0.31 c-03 (e.g. that is the case when the axial length is 0.245 inches or one half of 0.245” and the thickness is 0.01 inches).
Regarding claim 6: The annular wall is made of a material with a modulus of elasticity of 200 MPa to 3200 MPa (e.g. that is the case since the gasket can be made of fluorocarbons or silicone rubbers or tetrafluoroethylenes, see description of 38 in Fisher).
Regarding claim 7: Fisher discloses A gasket to be connected to an opening of a block with a fluid channel, comprising an annular wall made of resin radially outside the opening of the fluid channel, wherein the annular wall is press-fitted in the block and is elastically deformable in its radial direction (e.g. see entire document and rejections of claims above). It is furthernoted that applicant has only claimed the gasket which is taught by Fisher.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. No claims are patentable even after claiming applicants invention, see references on 892 and the reference of Fisher teaching the ranges for the annular wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675